There was no error in admitting evidence of the defendant’s prior convictions for impeachment purposes. Commonwealth v. Leno, 374 Mass. 716, 717-718 (1978). It was within the judge’s discretion to instruct the jury as to the limited purpose for which the records of conviction were offered at the time they were introduced or, as he did, in his charge. Commonwealth v. Ferguson, 365 Mass. 1, 11 (1974). There is no merit to the defendant’s assertion (which does not rise to the level of appellate argument, Lolos v. Berlin, 338 Mass. 10, 14 [1957]) that there was error in the judge’s limiting instruction as given.

Judgments affirmed.